DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on December 28, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed September 29, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claim 2 has been canceled. Claims 1 and 3-13 are pending. Claims 1, 3, 4 and 10 have been amended. Claims 11-13 are currently withdrawn from further consideration. Claims 1 and 3-10 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection 
Claim 4 describes the method of claim 1, wherein the culturing step of part (c) is carried out while the bottom surface of the dermis stimulating layer is in contact with the first medium and the keratinocytes-containing epidermis stimulating layer is exposed to the air. It is unclear how the keratinocyte containing epidermis stimulating layer can be simultaneously cultured in the first culture medium and be exposed to air as required by claims 1 (c) and 4. One of ordinary skill in the art would not be able to understand how claim 4 integrates into claim 1 (c) given the conflicting claim limitations. 
Similarly, claim 10 describes the culturing of (d) being carried out while the “multilayered stratified structure” is exposed to air. It is unclear how the surface multilayered stratified structure can be simultaneously cultured in the second culture medium and be exposed to air as required by claims 1 (d) and 10. Furthermore, it is unclear if the “structure” referred to in claim 10 includes BOTH the epidermis stimulating layer and the dermis stimulating layer OR just the top epidermis stimulating layer containing the melanocyte stem cells. One of ordinary skill in the art could not properly understand the limitations of claim 10 given its conflict with claim 1 (d) and indefinite description of which component of the multilayered stratified structure is exposed to air. 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claims 1, 4 and 10. Although it’s granted that applicant’s amendments have resolved the “air-lifting culturing” indefinite issues addressed earlier, the conflicting claim limitations of claims 1 & 4 and 1 & 10 still render the claims indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by Duval et al. US 2009/0239254A1. Published 9/24/2009 (hereinafter Duval, reference of record). This rejection is newly applied to address applicants claim amendments on December 28, 2021. A reply to applicant’s arguments is found below.
Claim 1 describes a method of producing artificial skin of a multilayered stratified structure comprising a dermis simulating layer and an epidermis simulating later comprising: (a) mixing fibroblasts and collagen to form a dermis simulating layer; (b) 5applying keratinocytes comprising melanocyte stem cells on the dermis simulating layer and culturing the resulting dermis simulating layer applied with keratinocytes to form a multilayer stricture of keratinocytes-containing epidermis simulating layer and dermis simulating layer; (c) culturing the multilayer structure of keratinocytes-containing epidermis simulating layer and dermis simulating layer obtained in (b) in presence of a first medium suitable for culturing human keratinocytes to give a multilayered stratified structure of epidermis simulating layer and dermis simulating layer; and (d) culturing the multilayered stratified structure of epidermis layer and 2). Claim 10 describes the culturing of (d) being carried out while a structure of the multilayered stratified structure is exposed to air. 
Duval describes an in vitro skin equivalent which comprises at least one epidermis equivalent layer and at least one dermis equivalent layer (Duval, abstract and para 27). Duval defines the dermis equivalent layer as comprising fibroblasts and collagen (Duval para 72 and 73, claim 1). Duval defines the epidermis equivalent as comprising keratinocytes and melanocytes which constitutively synthesize melanin (Duval, para 27, 46, 66). Although Duval does not expressly describe melanocyte stem cells, these cells are inherent in Duval’s description of the epidermis equivalent layer since Duval expressly describes:
 An entire “functional pigmentation unit (or complex) including normal human melanocytes, keratinocytes and fibroblasts and a matrix environment; said unit comprises at least one epidermis equivalent and at least one dermis equivalent, and comprises a constitutive and functional pigmentary component (pigmentation which is constitutive and inducible under physiological conditions) (Duval, para 30)

Duval’s description of an entire functional pigmentation unit necessarily encompasses melanocyte stem cells since these are integral to melanocyte formation and maintenance. Furthermore, Duval investigates in vitro skin structure to claim 1, since the melanocyte stem cells would ultimately differentiate into melanocytes which are expressly taught by Duval. Furthermore, Duval uses a base culturing medium comprising DMEM and F12 at 1:1 and supplemented with melanocyte specific growth factors such as bFGF, SCF, ET-1, ET2 among others (Duval, para 107). Duval describes a culturing process identical to that of claims 1-10 using different mediums and air-liquid interface culturing techniques to obtain differentiation of the keratinocytes and formation of a stratified epidermis equivalent (Duval, para 114, claims 1 and 6). Duval outlines this “air-liquid” culturing process in para 114. Duval mentions that this culturing process can be continued from 7 to approximately 28 days in both the first and second mediums thus anticipating claims 6 and 7 (Duval, para 114). Duval describes culturing medium containing mitogenic growth factors including hydrocortisone, triiodothyronine and cholera toxin thus anticipating claim 9 (Duval, para 104). Accordingly, in the absence of evidence to the contrary, the invention as a whole is anticipated by the disclosure of Duval.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, wherein the keratinocytes of (b) comprise melanocyte stem cells. Applicant argues that Duval does not teach or suggest the use of melanocyte stem cells and thus fails to teach every element as described in newly amended claim 1. Applicant cites para 106 of Duval describing the composition of melanocytes used in 
These arguments have been fully considered, but are not found convincing. Applicant’s amendments specifying that the applied keratinocytes comprise melanocyte stem cells does not remediate Duval’s anticipation of instant claim 1. The applied keratinocytes comprise melanocyte stem cells among other cell types, the majority of which include melanocytes themselves. Furthermore, Applicant’s specification indicates that “the melanocyte stem cells are differentiated into melanocytes through culturing in the first and second media”. Although Duval does not expressly describe melanocyte stem cells, these cells are inherent in Duval’s description of the epidermis equivalent layer since Duval expressly describes an entire functional pigmentation unit which would necessarily encompasses melanocyte stem cells since these are integral to melanocyte formation and maintenance. Inherent features need not be recognized at the time of invention, see MPEP 2112. Since melanocyte stem cells are inherent to the melanogenesis process, Duval’s disclosure anticipates newly amended claim 1, wherein the keratinocytes comprise melanocyte stem cells.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633